Citation Nr: 0637390	
Decision Date: 12/04/06    Archive Date: 12/12/06

DOCKET NO.  04-15 138	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

Entitlement to an increased rating for a service-connected 
stomach disorder, currently evaluated as 30 percent 
disabling.

Entitlement to an increased rating for service-connected post 
operative residuals of a right knee injury, currently 
evaluated as 20 percent disabling.

Entitlement to an increased rating for service-connected 
residuals of injury of lumbosacral spine, currently evaluated 
as 20 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Mark Vichich, Associate Counsel


INTRODUCTION

The veteran served on active duty from October 1986 to 
January 1991.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Cleveland, Ohio.  


FINDINGS OF FACT

1.  The veteran has been notified of the evidence necessary 
to substantiate his claims, and all relevant evidence 
necessary for an equitable disposition of this appeal has 
been obtained.  

2.  The medical evidence does not show that the veteran 
suffers from malnutrition, anemia, or constant diarrhea.

3.  The medical evidence shows that the range of motion in 
the veteran's right knee is limited to 20 degrees on 
extension

4.  The objective medical evidence shows that in the 
thoracolumbar spine, flexion is limited to 40 degrees, 
extension to zero degrees, and lateral bending to 10 degrees 
bilaterally, with pain throughout.


CONCLUSIONS OF LAW

1.  The schedular criteria for a disability rating in excess 
of 30 percent for a service-connected stomach disorder have 
not been met or approximated.  38 U.S.C.A. 
§§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.1-4.14, 4.114, 
Diagnostic Code 7399-7323 (2006).  

2.  The schedular criteria for a disability rating of 30 
percent for service-connected post operative residuals of a 
right knee injury have been met.  38 U.S.C.A. §§ 1155, 5107 
(West 2002); 38 C.F.R. §§ 4.1-4.14, 4.40, 4.45, 4.59, 
Diagnostic Code 5299-5257 (2006).  

3.  The schedular criteria for a disability rating of 30 
percent for service-connected residuals of an injury of 
lumbosacral spine have been approximated.  38 U.S.C.A. §§ 
1155, 5107 (West 2002); 38 C.F.R. §§ 4.1-4.14, 4.40, 4.45, 
4.59, Diagnostic Code 5292-5295 (2003).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000, Pub. L. No. 106-
475, 114 Stat. 2096 (2000) (VCAA) redefines the obligations 
of VA with respect to the duty to assist and includes an 
enhanced duty to notify a claimant as to the information and 
medical or lay evidence necessary to substantiate a claim for 
VA benefits.  38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 
2005); 38 C.F.R. § 3.159 (2006).  VA is required to provide 
the claimant with notice of what information or evidence is 
to be provided by the Secretary and what information or 
evidence is to be provided by the claimant with respect to 
the information and evidence necessary to substantiate the 
claims for VA benefits.  Quartuccio v. Principi, 16 Vet. App. 
183, 187 (2002).  VA is also required to request that the 
claimant provide any evidence in the claimant's possession 
that pertains to the claims.  38 C.F.R. § 3.159(b) (2006).  
VCAA notice must be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim.  Pelegrini v. Principi, 18 Vet. App. 112, 120 
(2004).    

During the course of this appeal, the Court of Appeals for 
Veterans Claims (Court) held that VCAA notice requirements of 
38 U.S.C.A. § 5103(a) (West 2002 & Supp. 2005) and 38 C.F.R. 
§ 3.159(b) (2006) apply to all five elements of a "service 
connection" claim.  Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  These five elements include (1) veteran 
status; (2) existence of a disability; (3) a connection 
between the veteran's service and the disability; (4) degree 
of disability; and (5) effective date of the disability.  Id.  
Thus, upon receipt of an application for a service connection 
claim, section 5103(a) and § 3.159(b) require VA to review 
the information and the evidence presented with the claim and 
to provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Id.  This includes notice that a disability rating and an 
effective date for the award of benefits will be assigned if 
service connection is awarded.  Id.  

The Board finds that the requirements of the VCAA have been 
met and that VA has no further duty prior to Board 
adjudication.  In correspondence dated	 in November 2002, 
the RO advised the veteran of what the evidence must show to 
establish entitlement to increased ratings for his service-
connected disabilities.  The RO advised the veteran of VA's 
duties under the VCAA and the delegation of responsibility 
between VA and the veteran in procuring the evidence relevant 
to the claims, including which portion of the information and 
evidence necessary to substantiate the claims was to be 
provided by the veteran and which portion VA would attempt to 
obtain on behalf of the veteran.  Quartuccio, 16 Vet. App. at 
187.  

In the VCAA notice, the RO also requested that the veteran 
inform the RO of any additional information or evidence 
pertaining to the claim or to send the evidence itself.  The 
Board finds that the RO's request conveyed the essence of the 
regulation and any other generalized request for other 
evidence pertaining to the claims would have been superfluous 
and unlikely to lead to the submission of additional 
pertinent evidence.  The Board finds that the requirement 
that the RO "request any additional information the 
veteran's possession" has been satisfied.

The Board notes that the VCAA notice failed to address the 
elements of the degree of disability or the effective date of 
disability.  By virtue of filing a claim for an increased 
rating for his disabilities, the veteran has demonstrated 
knowledge of the disability rating element of a service 
connection claim.  Moreover, the veteran has submitted 
statements throughout the course of this appeal describing 
the severity of his service-connected disabilities and 
explaining why the present ratings did not reflect the 
current level of his disabilities.  It is clear that 
providing notice to the veteran of this element would have 
resulted in no additional submission of evidence.  

Regarding failure to notify the veteran that an effective 
date for the award of benefits will be assigned, the Board 
finds that the veteran has not been prejudiced by this 
either.  For the stomach disorder, because an increased 
rating is being denied, no effective date for the award will 
be granted and there is no possibility of resulting 
prejudice.  Regarding the knee and lower back disabilities, 
the Board will grant the increased rating claim without 
assigning an effective date.  The RO will have the 
opportunity to provide the appropriate notice to the veteran 
prior to assigning the effective date.  There is no prejudice 
to the veteran at this time. 

In regard to VA's duty to assist, the Board finds that the 
RO's efforts have satisfied the requirements of the VCAA.  
The RO initially provided the veteran with a VA examination 
for each of the claimed disabilities.  In response to the 
veteran's complaints of inadequacies of all three of the VA 
examinations, the RO provided the veteran with another three 
VA examinations.  The RO also obtained VA Medical Center 
(VAMC) and private treatment records that the veteran 
requested.  The veteran has not made the RO or the Board 
aware of any other evidence relevant to his appeal and no 
further development is required to comply with the duty to 
assist the veteran in developing the facts pertinent to his 
claims.  Accordingly, the Board will proceed with appellate 
review.

Evidence

In the veteran's application for compensation benefits, dated 
in October 2002, he stated that the pain in his lower back 
radiated into his hips and knees and that he could no longer 
spend long periods in the car.  The veteran also reported 
experiencing attacks from his stomach disorder that required 
instant access to a restroom.  He said the attacks were 
accompanied by watery diarrhea, nausea, vomiting, cold 
sweats, and heartburn.

In a statement dated in December 2002, the veteran expressed 
his dissatisfaction with the medical treatment he received 
while in the Marines when he injured his right knee.  The 
veteran also described the severity of his right knee 
disability.  The veteran stated that his right knee had 
caused him to fall several times over the years, and that the 
frequency of such falls had increased.  

In the December 2002 statement, the veteran stated that the 
pain in his lower back had worsened.  The veteran reported a 
sharp and stiffening pain that woke him up at night.  The 
veteran stated that his legs and buttocks went numb after 30 
minutes of sitting and that this had caused him to leave his 
last job.  

In regards to his stomach disorder, the veteran stated that 
the intensity and frequency of the attacks had increased.  
The veteran said that the attacks were accompanied by 
episodes of sharp pain in the abdomen, nausea, cold sweat, 
and a burning taste in his mouth followed by watery diarrhea.  
The veteran said that the episodes were uncontrollable and 
often followed by rectal bleeding.  

In a radiology report, dated in March 2003, Dr. R.L. stated 
that x-rays of the knees and lumbar spine were negative for 
bone or joint abnormalities.  

In a report of a VA joints examination, dated in March 2003, 
Dr. P.S. indicated that the claims file had been reviewed.  
On examination of the right knee, Dr. P.S. detected medial 
compartment soreness and tenderness.  The veteran also had 
mild pain with motion, which was from zero to 130 degrees.  
The veteran had no effusion, but did have slight 
patellofemoral crepitation with motion.  The knee was stable 
to mediolateral, anteroposterior, and McMurray's testing.  
The examiner's final diagnosis was residual postoperative 
injury to the right knee.

In a report of a VA spine examination, Dr. P.S. noted that 
the veteran did not have sciatic pain, leg pain, or numbness 
or tingling in the legs or feet.  On physical examination, 
Dr. P.S. noted some tenderness, soreness, and pain to 
palpation.  Forward flexion was "75/95" degrees with pain 
at the extremes.  Extension, lateral flexion, and lateral 
rotation were "30/35" degrees with pain at the extremes.  
Straight leg raising and sciatic irritation signs were 
negative.  The examiner's final diagnosis was lumbosacral 
strain.

In a report of a VA intestines examination, dated in March 
2003, Dr. G.H. noted that the claims filed had been reviewed.  
In the report, Dr. G.H. noted the following.  The veteran 
complained of occasional nausea and diarrhea, but denied 
vomiting.  The veteran reported soft stools, approximately 
six times per day.  On examination, Dr. G.H. detected bowel 
sounds, but no organomegaly, tenderness, or masses.  The 
rectal sphincter tone and prostate were normal.  Stool guaiac 
was negative.  The VA examiner's diagnosis was stomach 
disorder with diarrhea/irritable bowel syndrome.

In the veteran's notice of disagreement, dated in April 2003, 
he stated that many of the symptoms associated with his 
stomach disorder were left out of the examination report, 
although he informed the examiner of them during the 
examination.  Specifically, the veteran stated that he 
experienced heartburn daily.  The veteran also stated that he 
did not have "soft stools" as reported by the VA examiner, 
but that it was a "brownish, black slimy liquid mess" that 
completely emptied out his system and was followed by a 
burning sensation.  

In the notice of disagreement, the veteran also addressed his 
right knee and lower back problems.  Regarding his right 
knee, he claimed that the VA examiner failed to mention that 
the veteran's knee gave out and caused him to break his left 
leg and aggravated his back problems.  The veteran also 
stated that the VA examiner failed to mention the clicking 
and popping sounds his knee made.  

Regarding the low back examination, the veteran stated that 
contrary to what was noted in the VA examination report, he 
experienced pain and numbness in his hips that radiated down 
to his legs.  The veteran stated that the VA examiner 
interrupted him and went on to the next question before the 
veteran was done answering.  

In a VA examination report, dated in August 2003, Dr. M.K. 
stated that the claims file had been reviewed.  The report 
reflected that the veteran complained of abdominal episodes 
approximately 10 days each month lasting 20 minutes to 2 
hours.  The episodes were accompanied by nausea followed by 
yellow watery stools and sometimes black particulate matter 
and/or mucus.  The veteran had to go to the bathroom 15-20 
times in an hour before the episode resolved.  Episodes 
rarely occurred more than once per day.  Imodium controlled 
episodes approximately 50 percent of the time.  The rest of 
the month, the veteran had soft stools, 2-3 times daily.  Dr. 
M.K. then discussed the veteran's medical history for bowel 
related illnesses, both during and after service.  

Dr. M.K. stated that the frequency and intensity of the 
symptoms had been the same since they started in 1988.  Dr. 
M.K. stated that there was no history of emesis, hematemesis 
or melena, circulatory disturbances or hypoglycemic 
reactions.  On examination, the abdomen was noted to be soft.  
There was no evidence of ulcer disease, no anemia, and no 
pain on tenderness.  Dr. M.K. noted that the veteran had 
experienced 50 pound weight gain in the past few years.  A 
complete blood count (CBC) and albumin were normal.  Dr. M.K. 
diagnosed irritable bowel syndrome and gastroesophageal 
reflux disease (GERD).  

Regarding the veteran's employability, Dr. M.K. stated that 
despite the chronicity of symptoms, the veteran was 
"thriving" as evidenced by his weight gain, normal CBC, and 
normal albumin.  Dr. M.K. described the symptoms as 
"intermittent," occurring approximately one-third of days 
in a giving month.  In between these episodes the veteran 
suffered no ill gastrointestinal effects.  The symptoms had 
remained unchanged since 1988, after which the veteran was 
apparently able to carry out his military duties for three 
years, according to Dr. M.K.  After his discharge in 1991, 
the veteran had worked as a security guard, ambulance driver, 
and limousine driver until 1999.  He had not worked since 
then.  Finally, Dr. M.K. stated that it was her opinion that 
the veteran was employable in "any position which would 
allow ready access to a restroom."  

In a VA examination report, dated in July 2003, Dr. T.B. 
recorded the following complaints as reported by the veteran.  
In the right knee, the veteran had pain at rest about a 4 to 
5/10 that increased to 8/10 after sitting or walking for more 
than 10 minutes.  The knee pain interrupted the veteran's 
sleep.  In the low back, the veteran complained of pain at 
about 4/10 that radiated bilaterally into his buttocks.  The 
veteran also experienced episodic bilateral groin pain 
accompanied by numbness at times.  Aggravating factors were 
driving or sitting for more than 15 minutes, at which point 
he experienced flare ups with pain radiating into his entire 
legs.  Lifting and walking also produced flare ups.  

Physical examination of the lumbar spine revealed a painful 
heel and toe walk.  Forward flexion was to 40 degrees with 
significant pain and lateral bending was to 10 degrees 
bilaterally with reported pain.  Extension was to zero 
degrees.  Deep tendon reflexes for the knees were 0/4 on the 
right and 1/4 on the left.  In the ankles, deep tendon 
reflexes were 2/4 bilaterally.  Motor examination of the 
right showed hamstrings and quadriceps to be 4/5 with 
breakaway weakness secondary to pain.  Sensory examination 
showed a decreased sensation to light touch subjectively over 
the entire right leg.  Straight leg raising and Lasegue's 
sign were negative.  X-rays of the lumbar spine were not 
significant for bony pathology.  

Physical examination of the right knee showed a passive range 
of motion of 10 degrees to 120 degrees with a painful 
patellofemoral crepitus.  Active range of motion was 20 to 
120 degrees with patellofemoral crepitus.  McMurray's test 
produced pain over the medial compartment.  There was no 
laxity to stress testing.  X-rays of the right knee were not 
significant for bony pathology.

Dr. T.B. provided the following diagnoses: mechanical low 
back pain, right knee chondrosis patella, and patellofemoral 
pain syndrome of the right knee.  Dr. T.B. commented that 
given the veteran's history of falls and right knee reflex, a 
magnetic resonance imaging (MRI) would be necessary to rule 
out the possibility of nerve root or spinal cord compression.

In a VA radiology report, dated in July 2003, Dr. R.T. stated 
that an MRI of the lumbar spine was unremarkable.   

Legal Criteria

Disability ratings are determined by applying the criteria 
set forth in VA's Schedule for Rating Disabilities, which is 
based on the average impairment of earning capacity.  38 
U.S.C.A. § 1155 (West 2002 & Supp. 2005); 38 C.F.R. § 4.1 
(2006).  Where an increase in an existing disability rating 
based on established entitlement to compensation is at issue, 
the present level of disability is the primary concern.  
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  If two 
evaluations are potentially applicable, the higher evaluation 
will be assigned if the disability picture more nearly 
approximates the criteria required for that rating; otherwise 
the lower evaluation will be assigned.  38 C.F.R. § 4.7 
(2006).  All benefit of the doubt will be resolved in the 
veteran's favor.  38 C.F.R. § 4.3 (2006).

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in parts of the system, 
to perform the normal working movements of the body with 
normal excursion, strength, speed, coordination, and 
endurance.  38 C.F.R. § 4.40 (2006); DeLuca v. Brown, 8 Vet. 
App. 202, 206 (1995).  It is essential that the examination 
on which ratings are based adequately portray the anatomical 
damage, and the functional loss, with respect to all these 
elements.  38 C.F.R. § 4.40 (2006).  The functional loss may 
be due to absence of part, or all, of the necessary bones, 
joints and muscles, or associated structures, or to 
deformity, adhesions, defective innervation, or other 
pathology, or it may be due to pain, supported by adequate 
pathology and evidenced by visible behavior of the claimant 
undertaking the motion.  Id.  Weakness is as important as 
limitation of motion, and a part which becomes painful on use 
must be regarded as seriously disabled.  Id.  Painful, 
unstable, or malaligned joints, due to healed injury, are 
entitled to at least the minimum compensable rating for the 
joint.  38 C.F.R. § 4.59 (2006).  The factors involved in 
evaluating and rating disabilities of the joints include 
weakness, fatigability, incoordination, restricted or excess 
movement of the joint, or pain on movement.  38 C.F.R. § 4.45 
(2006).

I.  Stomach Disorder

The veteran's stomach disorder is currently rated by analogy 
to ulcerative colitis pursuant to Diagnostic Code 7399-7323 
and evaluated as 30 percent disabling thereunder.  38 C.F.R. 
§ 4.114, Diagnostic Code 7323 (2006).  When an unlisted 
disease is encountered, rating by analogy is permitted 
pursuant to 38 C.F.R. § 4.21 (2006).  In such a situation, 
the veteran is rated under a closely related disease or 
injury in which not only the functions affected, but also the 
anatomical localization and symptomatology are closely 
analogous.  Id.  

When an unlisted disease, injury, or residual condition is 
encountered, requiring rating by analogy, the diagnostic code 
number will be "built-up" as follows: The first 2 digits 
will be selected from that part of the schedule most closely 
identifying the part or system of the body involved; the last 
2 digits will be "99" for all unlisted conditions.  
Hyphenated diagnostic codes, such as that employed here, are 
used when a rating pursuant to one diagnostic code requires 
use of an additional diagnostic code to identify the basis 
for the evaluation assigned.  38 C.F.R. § 4.27 (2006).  If 
the rating is determined on the basis of residual conditions, 
the number appropriate to the residual condition will be 
added, preceded by a hyphen.  Id.    

Diagnostic Code 7323 is assigned for ulcerative colitis.  38 
C.F.R. § 4.114 (2006).  Under that code, a 30 percent rating 
is warranted when the disorder is "moderately severe," with 
frequent exacerbations.  A 60 percent rating is warranted 
when the disorder is "severe," with numerous attacks a year 
and malnutrition, the health only fair during remissions.  
Id.  

The clinical evidence, while confirming that the veteran has 
occasionally sought treatment for his gastrointestinal 
symptoms, simply does not reflect the severe symptoms that 
merit a 60 percent rating under Diagnostic Code 7323.  
Particularly, the evidence fails to show that the veteran 
suffers from malnutrition as contemplated by the "severe" 
rating.  To the contrary, the evidence shows weight gain of 
50 pounds recently.  Moreover, when the veteran is not 
experiencing attacks, his gastrointestinal health appears to 
be good, as evidenced by the normal CBC and albumin, and one 
physician's description of the veteran's health as 
"thriving."  Although the Board agrees that the chronicity 
of symptoms and nature of the condition indicate that he 
never has complete relief, it appears that his 
gastrointestinal health is better than "fair" during 
remissions as required for a "severe" rating.

As to the possibility of a higher rating under another 
diagnostic code, the Board has considered other potentially 
applicable codes and finds that the veteran is not warranted 
to a rating in excess of 30 percent under any one of them.  
The Board considered Diagnostic Code 7319, which covers 
irritable colon syndrome, the diagnosed condition that has 
been attributed to the veteran's complained of symptoms.  38 
C.F.R. § 4.114 (2006).  This code does not entitle the 
veteran to a higher rating, however, because the maximum 
rating available under that code is 30 percent.   

The Board has also considered Diagnostic Code 7332, which 
covers impairment of sphincter control for the rectum and 
anus.  Under that code a 60 percent rating is contemplated in 
cases where there is extensive leakage and fairly frequent 
involuntary bowel movements.  38 C.F.R. § 4.114, Diagnostic 
Code 7332 (2006).  In this regard, there are no clinical 
findings in the record to support a 60 percent 
evaluation.  To the contrary, sphincter tone was found to be 
normal at the March 2003 VA examination and there is no 
diagnosis in the record to reflect such a disorder.  
Therefore, the criteria for a 60 percent rating under 
Diagnostic Code 7332 have not been met.

There also is no basis for assigning a higher evaluation 
under any other potentially applicable diagnostic code.  The 
evidence does not show more than considerable or moderately 
severe impairment to health such as that contemplated by 
ratings higher than 30 percent under the criteria for 
resection of the large intestine, or diverticulitis (the 
latter which may be rated under the criteria for irritable 
colon syndrome, peritoneal adhesions, or ulcerative colitis, 
depending upon the predominant disability picture).  See 38 
C.F.R. § 4.114, Diagnostic Codes 7329, 7327, 7319, 7301, and 
7323 (2006).

The Board has also considered the veteran's GERD diagnosis 
and the symptoms associated with it, but does not find that a 
separate rating is warranted.  Ratings under certain 
diagnostic codes for the digestive system are not to be 
combined.  These include diagnostic codes 7301-7329, 7331, 
7342, and 7345-7348.  C.F.R. 
§ 4.114, Schedule of Ratings - Digestive System (2006).  When 
more than one of these codes is applicable, a single 
evaluation will be assigned under the diagnostic code which 
reflects the predominant disability picture, with elevation 
to the next higher evaluation where the severity of the 
overall disability warrants such evaluation.  Id.  

The most closely related ratings criteria for GERD falls 
under Diagnostic Code 7346 - Hernia hiatal.  38 C.F.R. § 
4.114, Diagnostic Code 7346 (2006).  Under that code, a 
higher 60 percent rating is warranted for symptoms of pain, 
vomiting, material weight loss, anemia; or other symptom 
combinations productive of severe impairment of health.  Id.  
As noted earlier, the veteran's stomach disorder is not 
productive of weight loss, anemia, or impairment of health 
that could be deemed "severe."  For these reasons, and in 
conformance with the directives under the Schedule of Ratings 
for the Digestive System, the Board finds that the current 
evaluation under Diagnostic Code 7399-7323 reflects the 
predominant disability picture and declines to grant a 
separate evaluation for GERD.  

II.  Right Knee Disability

The veteran's right knee disability is assigned a 20 percent 
rating under Diagnostic Code 5299-5257.  As noted earlier, 
ratings with a "99" are "built-up" from that part of the 
schedule most closely identifying the part or system of the 
body involved and then rated by analogy.  38 C.F.R. § 4.27 
(2006).  Diagnostic Code 5257 is employed for recurrent 
subluxation or lateral instability.  38 C.F.R. § 4.71a 
(2006).

Under Diagnostic Code 5257, a 20 percent rating is warranted 
for moderate recurrent subluxation or lateral instability and 
a 30 percent rating is warranted when recurrent subluxation 
or lateral instability is severe.  38 C.F.R. § 4.71a (2006).

Here the medical evidence fails to show that the criteria for 
"severe" subluxation or instability have been met.  
Although the July 2003 VA examination report reflected 
findings of medial meniscal defects based on McMurray's 
testing, there was no laxity to stress testing.  All other 
stress testing was negative.  This small finding is not 
sufficient to warrant a "severe" rating.  Regarding 
subluxation, the medical evidence is negative for any such 
findings.

The Board has considered other diagnostic codes addressing 
knee disabilities for the purpose of determining whether the 
veteran is entitled to a rating in excess of 20 percent under 
any one of them.  

Diagnostic Codes 5260 and 5261 address limitation of motion 
of the knee.  Under Diagnostic Code 5260 (limitation of 
flexion of leg), flexion limited to 15 degrees warrants a 30 
percent evaluation.  38 C.F.R. § 4.71a, Diagnostic Code 5260 
(2006).  Under Diagnostic Code 5261 (limitation of extension 
of leg), extension limited to 20 degrees warrants a 30 
percent evaluation.  38 C.F.R. § 4.71a, Diagnostic Code 5261 
(2006).  Extension limited to 30 degrees warrants a 40 
percent evaluation.  In determining the degree of limitation 
of motion, the provisions of 38 C.F.R. §§ 4.40 and 4.45 are 
for consideration.  DeLuca v. Brown, 8 Vet. App. 202 (1995).  

The Board finds that a rating of 30 percent for the service-
connected post operative residuals of a right knee injury is 
warranted based on limitation of motion on extension.  As 
reported in the July 2003 VA examination, active extension 
was limited to 20 degrees, and thus within the range 
necessary to warrant a 30 percent rating.  Although passive 
extension was measured to 10 degrees, the inability to 
actively extend the knee to less than 20 degrees is certainly 
functional loss as contemplated by the regulations.  38 
C.F.R. § 4.40 (2006).  A higher 30 percent rating is granted 
on that basis.  The Board notes, however, that a higher 
rating of 40 percent is not warranted because extension was 
not found to be limited to 30 degrees or less.  

Regarding limitation of motion on flexion, the Board need not 
discuss the VA examination findings because the highest 
rating on that basis is 30 percent.  Evaluating the veteran's 
right knee disability based on limitation of motion on 
flexion would therefore be of no benefit. 

The Board considered other diagnostic codes pertaining to 
knee disabilities and finds that a rating higher than 30 
percent is not warranted under any of them.  Under Diagnostic 
Code 5256, where there is ankylosis of the knee at a 
favorable angle in full extension, or in slight flexion 
between zero and 10 degrees, a 30 percent rating is 
warranted.  38 C.F.R. § 4.71a, Diagnostic Code 5256 (2006).  
Under Diagnostic Code 5262 (impairment of tibia and fibula), 
malunion of the tibia and fibula, with marked knee or ankle 
disability, a 30 percent evaluation is provided.  38 C.F.R. 
§ 4.71a, Diagnostic Code 2562 (2006).  

The evidence shows neither malunion of the tibia or fibula 
nor any findings of ankylosis in either knee.  Consequently, 
ratings under Diagnostic Codes 5262 and 5256 are not 
applicable.  

The Board has also considered Diagnostic Codes 5258 
(dislocation of the semilunar cartilage of the knee with 
frequent episodes of "locking," pain, and effusion) and 
5259 (symptoms due to the removal of semilunar cartilage).  
38 C.F.R. § 4.71a, Diagnostic Codes 5258, 5259 (2006).  
Neither of these codes, however, provide for a rating in 
excess of 20 percent.  Under Diagnostic Code 5259, the 
highest rating available is 10 percent, and under Diagnostic 
Code 5258, the only rating available is 20 percent.  It would 
be of no advantage to the veteran to rate the service-
connected right knee disability under either code.  

III.  Lumbosacral Spine Disability

The veteran's service-connected residuals of injury of the 
lumbosacral spine is rated as 20 percent rating pursuant to 
Diagnostic Code 5292-5295 based on moderate limitation of 
motion of the lumbar spine due to a lumbosacral strain.  38 
C.F.R. 
§ 4.71a, Diagnostic Codes 5292 and 5295 (2002).  

The veteran filed the claim for an increased rating in 
October 2002.  During the course of this appeal, the 
regulations controlling low back disabilities changed.  These 
changes were made effective September 26, 2003.  Amendment to 
Part 4, Schedule for Rating Disabilities, 68 Fed. Reg. 
51,454-51,458 (August 27, 2003) (codified at 38 C.F.R. § 
4.71a, Diagnostic Codes 5235, 5236, 5237, 5238, 5239, 5240, 
5241, 5242, 5243 (2004-2005)).  Prior to that, the rating 
criteria for evaluating intervertebral disc syndrome were 
changed, effective September 23, 2002.  Amendment to Part 4, 
Schedule for Rating Disabilities, 67 Fed. Reg. 54,345-54,349 
(August 22, 2002) (38 C.F.R. § 4.71a, Diagnostic Code 5293 
(2003)).  The new rating criteria for intervertebral disc 
syndrome were subsumed in the aforementioned amended rating 
schedule for spine disabilities.  An MRI conducted during the 
course of the appeal was negative for abnormalities, thus no 
intervertebral disc syndrome has been shown.  Therefore, the 
Board will not consider the criteria for intervertebral disc 
syndrome.

When the regulations concerning entitlement to an increased 
rating are changed during the course of an appeal, the 
veteran is entitled to resolution of his or her claim under 
the criteria that are more to his or her advantage.  
VAOPGCPREC 3-00.  The old criteria may be applied for the 
full period of the appeal.  The new rating criteria, however, 
may only be applied to the period of time after their 
effective date.  Id.  The SOC shows that the RO considered 
the veteran's low back disability under the old and new 
rating criteria.  

Under the earlier criteria, a 40 percent rating is warranted 
for severe limitation of motion of the lumbar spine.  38 
C.F.R. § 4.71a, Diagnostic Code 5292 (2003).  A 20 percent 
rating is warranted for moderate limitation of motion of the 
lumbar spine.  Id.  A 10 percent rating is warranted for 
slight limitation of motion of the lumbar spine.  Id.  The 
words "severe," "moderate," and "slight" in 38 C.F.R. § 
4.71a, Diagnostic Code 5292 (2003), are not defined in the 
old regulations, but guidance can be obtained from the 
amended regulations.  The current definition of normal range 
of motion for the spine is based on medical guidelines in 
existence since 1984; therefore, the Board will apply the 
current ranges of motion to rating spine disabilities under 
the old criteria.  Normal flexion of the thoracolumbar spine 
is zero to 90 degrees, extension is zero to 30 degrees, left 
and right lateral flexion are zero to 30 degrees, and left 
and right lateral rotation are zero to 30 degrees.  The 
combined range of motion refers to the sum of the range of 
forward flexion, extension, left and right lateral flexion, 
and left and right rotation.  The normal combined range of 
motion for the thoracolumbar spine is 240 degrees.  38 C.F.R. 
§ 4.71a, Note (2) (2005).  

The Board concludes that a rating of 40 percent is warranted 
under the old criteria for limitation of motion of the 
thoracolumbar spine.  The results of the July 2003 VA 
examination revealed substantially limited ranges of motion 
in the thoracolumbar spine.  The examination report also 
reflected a much more severe disability than that reflected 
in the March 2003 VA examination report.  Regarding the 
discrepancies between the reports, which were prepared only 
four months apart, the Board finds that resolving the benefit 
of the doubt in favor of the veteran requires that the latter 
be given more weight.  Because the report reflected flexion 
to only 40 degrees, extension to zero degrees, and lateral 
bending to 10 degrees bilaterally, and that pain was noted 
throughout, the Board finds that the criteria for "severe" 
limitation of motion under the earlier criteria have been 
approximated.     

The Board considered other criteria under the old criteria 
but finds that a rating in excess of 40 percent is not 
warranted for any of them.  Diagnostic Codes 5289 and 5286 
provide for ratings higher than 40 percent, but require 
objective findings of ankylosis.  38 C.F.R. § 4.72, 
Diagnostic Codes 5286, 5292 (2006).  Ankylosis has not been 
shown and these diagnostic codes do not apply.  Diagnostic 
Code 5285 also provides for a rating higher than 40 percent, 
but such a rating requires objective findings of vertebra 
fracture.  38 C.F.R. § 4.72, Diagnostic Code 5285 (2006).  No 
vertebra fracture has been shown.

The Board now considers the veteran's service connected low 
back disability under the criteria as amended in August 2003, 
effective September 26, 2003.  Under the new criteria, all 
disabilities of the thoracolumbar spine other than 
intervertebral disc syndrome are to be rated under the 
General Rating Formula for Diseases and Injuries of the 
Spine.  See 38 C.F.R. § 4.71a, Diagnostic Codes 5235-5243 
(2006). 
Under the amended schedule, any associated neurologic 
abnormalities, including, but not limited to bowel or bladder 
impairment, are to be evaluated separately under an 
appropriate diagnostic code.  38 C.F.R. § 4.71a, General 
Rating Formula, Note (1) (2006).        

Under the General Rating Formula for Diseases and Injuries of 
the Spine, a 50 percent evaluation is warranted for 
unfavorable ankylosis of the entire thoracolumbar spine and a 
100 percent evaluation is warranted for unfavorable ankylosis 
of the entire spine.  38 C.F.R. § 4.71a, General Rating 
Formula for Diseases and Injuries of the Spine, Diagnostic 
Codes 5235-5243 (2006).  As explained, the objective medical 
evidence does not show ankylosis of the thoracolumbar spine 
and a rating higher than 40 percent is not warranted under 
the new criteria.

Regarding neurologic abnormalities, the objective medical 
evidence does not support a separate rating.  Although the 
July 2003 VA examination showed diminished reflexes in the 
right knee, the MRI conducted later that month ruled out the 
possibility of nerve root or spinal cord compression.  No 
objective neurologic abnormalities having been shown, the 
criteria for a separate rating have not been met.

IV.  Conclusion

Lastly, the Board notes that there is no evidence of record 
that the veteran's service-connected stomach disorder, post 
operative residuals of a right knee injury, or residuals of 
injury to the lumbosacral spine cause marked interference 
with employment (i.e., beyond that already contemplated in 
the assigned evaluation), or necessitated any frequent period 
of hospitalization, such that application of the regular 
schedular standards is rendered impracticable.  The Board 
emphasizes that the percentage ratings assigned by the VA 
Schedule for Rating Disabilities represent the average 
impairment in earning capacity resulting from a service-
connected disability.  38 C.F.R. § 4.1 (2006).  In the 
instant case, to the extent that the veteran's service-
connected disabilities interfere with his employability, the 
currently assigned ratings adequately contemplate such 
interference, and there is no evidentiary basis in the record 
for higher ratings on an extraschedular basis.  Hence, the 
Board is not required to remand this matter to the RO for the 
procedural actions outlined in 38 C.F.R. § 3.321(b)(1) (2006) 
for assignment of an extraschedular evaluation.  Bagwell v. 
Brown, 9 Vet. App. 337, 338-39 (1996); Floyd v. Brown, 9 Vet. 
App. 88, 96 (1996).


ORDER

Entitlement to an increased rating for a service-connected 
stomach disorder is denied.

Entitlement to a rating of 30 for service-connected post 
operative residuals of a right knee injury is granted.

Entitlement to a rating of 40 percent for service-connected 
residuals of injury of lumbosacral spine is granted.


____________________________________________
John E. Ormond, Jr.
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


